DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 03/11/2021 has been entered. Claims 1-5, 8-13, and 16-22 are pending in the Application.

Response to Arguments
Applicant's arguments filed 03/11/2021 with respect to the prior art rejections have been fully considered but they are not persuasive.
Regarding claim 1, 9 and 17, Applicant argues that the cited reference fails to teach the limitation “an Internet SCSI (iSCSI) initiator configured to interact with the first SCSI drive through the first server providing a first iSCSI target to support a first iSCSI drive and interact with the second SCSI drive through the second server providing a second iSCSI target to support a second iSCSI drive, wherein the iSCSI initiator is configured to engage with both the first iSCSI drive through the first iSCSI target in the first server and the second iSCSI drive through the second iSCSI target in the second serve.” Applicant submits that the cited Guo does not teach the one-to-many relationship between an initiator and a plurality of targetrs in a respective plurality of host machines (e.g. servers) (see arguments page 9-10). Applicant further submits that in the cited Guo, “There is no “interaction” with the SCSI drives through host-0 AND through host-1. The only interaction with the alleged SCSI drives (e.g. HDD-host-A and HDD-host-B) is through the “kernel, host-1” and not also through a kernel with host-0.” (see arguments page 11-12). The Examiner respectfully disagrees. Contrary to Applicant’s submission, Guo explicitly discloses that the initiator can interact with multiple servers e.g. having a one-to-many relationship (see para 0052-0053 discloses an initiator 14 may access two different host machines 102 depending on who own the given iSCSI target). In line with the disclosure of para 0052-0053, figure 8 of Guo further discloses the interaction with HDD-A and HDD-B through two different server host-1 and see figure 8 below shows an initiator engaging with the drives HDD-A and HDD-B through two different server host-1 at 806 and host-2 at 816). 

    PNG
    media_image1.png
    568
    805
    media_image1.png
    Greyscale


	Based on the reasoning above, it is clear that Guo does teach the limitation “an iSCSI initiator is configured to interact/engage with both the first iSCSI drive through the first iSCSI target in the first server and the second iSCSI drive through the second iSCSI target in the second serve.” Accordingly, the rejection should be maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5, 8-13, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi US publication US 20140032960, in view of Guo et al US publication US 20180136957.

Regarding claim 1, Konishi teaches a system (see figure 1, Information Processing Apparatus X), comprising: 
an enclosure (Storage Apparatus 1) including: 
a plurality of small computer system interface (SCSI) drives partitioned into a first zone including a first SCSI drive of the plurality of SCSI drives and a second zone including a second SCSI drive of the plurality of SCSI drives (see figure 1 shows that drives 1-1, 1-2 and 1-3 are partition into group #1 including a first drive 1-1 and Group #2 including a second drive 1-3, also see para 0031, a serial attached small computer system interface (SAS) expander or a SAS switch. In relaying communication, the SAS expander and SAS switch may use the zoning technology to limit communication to communication between a particular data access device and a particular storage device); and 
a plurality of communication ports including: a first port through which the first zone communicates; and a second port through which the second zone communicates (see figure 4 shows that the HDD drive 51 which belongs to zone 1 communicates through port PHY (a) and HDD 52 which belongs to zone 2 communicates through port PHY (b)); and 
a management node configured to Interact with the first SCSI drive in the enclosure through a first server, and interact with the second SCSI drive in the enclosure through a second server (see figure 1 and figure 2, front end server 200 having a transfer unit to accesses the drive 5-1 to 5-3 through servers 2-1 to 2-4, see para 0039, The transfer unit 4 then transfers the received data access to the data access device 2-4. The data access device 2-4 accesses data in the storage device 1-3 in accordance with the received data access request).
But, Konishi fails to teach the management node including an Internet SCSI (iSCSI) initiator configured to interact with the first SCSI drive through the first server providing a first iSCSI target to support a first iSCSI drive and interact with the second SCSI drive through the second server providing a second iSCSI target to support a second iSCSI drive.
However, Guo teaches a management node including an Internet SCSI (iSCSI) initiator configured to interact with the first SCSI drive through the first server providing a first iSCSI target to support a first iSCSI drive and interact with the second SCSI drive through the second server providing a second iSCSI target to support a second iSCSI drive (see figure 1 shows an initiator 14 communicate with SCSI HDDs 122 through iSCSI servers 102 providing corresponding iSCSI targets 126 in each servers, see para 0024, one or more host machines 102 may be configured as an iSCSI target to provide access to SCSI-based distributed storage devices, further see para 0052-0053 discloses an initiator 14 may access two different host machines 102 depending on who own the given iSCSI target), wherein the iSCSI initiator is configured to engage with both the first iSCSI drive through the first iSCSI target in the first server and the second iSCSI drive through the second iSCSI target in the second server (see figure 8 shows an initiator engaging with the drives HDD-A and HDD-B through two different server host-1 at 806 and host-2 at 816).
Therefore, it would have been obvious to modify the servers and the management node of Konishi and further incorporate iSCSI protocols.
Doing so would allow accessing SCSI drives through a long distance using IP network as taught by Guo (see para 0002, iSCSI can provide the transport of high performance block-based storage data of SCSI devices over a common IP network, and thus removes distance limitations of traditional SCSI) 

Regarding claim 2, Guo further teaches the first server is configured to expose the first SCSI drive as the first iSCSI drive; and the second server is configured to expose the second SCSI drive as the second iSCSI drive (see para 0024, one or more host machines 102 may be configured as an iSCSI target to provide access to SCSI-based distributed storage devices).

Regarding claim 3, Guo further teaches the first and second SCSI drives are respectively physical SCSI drives to the first and second servers; and the first and second SCSI drives are respectively iSCSI drives to the management node (see figure 1 shows the servers 102 communicates with HDDs 122 through SCSI protocol and the initiator 14 communicates with the HDDs 122 through iSCSI protocol).

Regarding claim 4, Konishi further teaches the first server is further configured to communicate with the first SCSI drive over a first serially attached SCSI (SAS) port of the enclosure; and the second server is further configured to communicate with the second SCSI drive over a second SAS port of the enclosure (see figure 4 shows that the HDD drive 51 which belongs to zone 1 communicates with server 31 through port PHY (a) and HDD 52 which belongs to zone 2 communicates with server 32 through port PHY (b)).

Regarding claim 5, Guo further teaches the first and second SCSI drives are respectively physical SCSI drives to the first and second servers (see para 0019, the hard disk drives 122 may be configured according to the SCSI (Small Computer System Interface) protocol, and each host 102 may communicate with its local hard disk drives 122 using the SCSI protocol).

see figure 2 shows that the transfer unit 4 (corresponding to server 200) having a request control unit for managing the requests for the drives).

Regarding claim 9, Konishi teaches a computer-implemented method, comprising: 
partitioning an enclosure of a plurality of small computer system interface (SCSI) drives into a first zone including a first SCSI drive of the plurality of SCSI drives and a second zone including a second SCSI drive of the plurality of SCSI drives (see figure 1 shows that drives 1-1, 1-2 and 1-3 are partition into group #1 including a first drive 1-1 and Group #2 including a second drive 1-3, also see para 0031, a serial attached small computer system interface (SAS) expander or a SAS switch. In relaying communication, the SAS expander and SAS switch may use the zoning technology to limit communication to communication between a particular data access device and a particular storage device); 
communicating with the first and second zones through respective first and second ports (see figure 4 shows that the HDD drive 51 which belongs to zone 1 communicates through port PHY (a) and HDD 52 which belongs to zone 2 communicates through port PHY (b)); and 
interacting from a management node with the first SCSI drive in the enclosure through a first server, and with the second SCSI drive in the enclosure through a second server (see figure 1, transfer unit 4 accesses the drive 5-1 to 5-3 through servers 2-1 to 2-4, see para 0039, The transfer unit 4 then transfers the received data access to the data access device 2-4. The data access device 2-4 accesses data in the storage device 1-3 in accordance with the received data access request).
But, Konishi fails to teach interacting from an Internet SCSI (iSCSI) initiator with the first SCSI drive through a first server providing a first iSCSI target to support a first iSCSI drive and interacting from 
However, Guo teaches interacting from an Internet SCSI (iSCSI) initiator with the first SCSI drive through a first server providing a first iSCSI target to support a first iSCSI drive and interacting from the iSCSI initiator, with the second SCSI drive in the enclosure through a second server providing a second iSCSI target to support a second iSCSI drive (see figure 1 shows an initiator 14 communicate with SCSI HDDs 122 through iSCSI servers 102 providing corresponding iSCSI targets 126 in each servers, see para 0024, one or more host machines 102 may be configured as an iSCSI target to provide access to SCSI-based distributed storage devices, further see para 0052-0053 discloses an initiator 14 may access two different host machines 102 depending on who own the given iSCSI target), wherein the iSCSI initiator is configured to engage with both the first iSCSI drive through the first iSCSI target in the first server and the second iSCSI drive through the second iSCSI target in the second server (see figure 8 shows an initiator engaging with the drives HDD-A and HDD-B through two different server host-1 at 806 and host-2 at 816).
Therefore, it would have been obvious to modify the servers and the management node of Konishi and further incorporate iSCSI protocols.
Doing so would allow accessing SCSI drives through a long distance using IP network as taught by Guo (see para 0002, iSCSI can provide the transport of high performance block-based storage data of SCSI devices over a common IP network, and thus removes distance limitations of traditional SCSI) 

Regarding claims 10-13 and 16, please refer to the rejection of claims 2-5 and 8 since the claimed subject matter is substantially similar.

Regarding claim 17, Konishi teaches a system, comprising: 
see figure 1 shows that drives 1-1, 1-2 and 1-3 are partition into group #1 including a first drive 1-1 and Group #2 including a second drive 1-3, also see para 0031, a serial attached small computer system interface (SAS) expander or a SAS switch. In relaying communication, the SAS expander and SAS switch may use the zoning technology to limit communication to communication between a particular data access device and a particular storage device); 
means for communicating with the first and second zones through respective first and second ports (see figure 4 shows that the HDD drive 51 which belongs to zone 1 communicates through port PHY (a) and HDD 52 which belongs to zone 2 communicates through port PHY (b)); and 
means for interacting from a management node with the first SCSI drive through a first server, and with the second SCSI drive through a second server (see figure 1, transfer unit 4 accesses the drive 5-1 to 5-3 through servers 2-1 to 2-4, see para 0039, The transfer unit 4 then transfers the received data access to the data access device 2-4. The data access device 2-4 accesses data in the storage device 1-3 in accordance with the received data access request).
But, Konishi fails to teach interacting from an Internet SCSI (iSCSI) initiator with the first SCSI drive through a first server providing a first iSCSI target to support a first iSCSI drive and interacting, from the iSCSI initiator, with the second SCSI drive through a second server providing a second iSCSI target to support a second iSCSI drive.
However, Guo teaches interacting from an Internet SCSI (iSCSI) initiator with the first SCSI drive through a first server providing a first iSCSI target to support a first iSCSI drive and interacting, from the iSCSI initiator, with the second SCSI drive through a second server providing a second iSCSI target to support a second iSCSI drive (see figure 1 shows an initiator 14 communicate with SCSI HDDs 122 through iSCSI servers 102 providing corresponding iSCSI targets 126 in each servers, see para 0024, one or more host machines 102 may be configured as an iSCSI target to provide access to SCSI-based distributed storage devices, further see para 0052-0053 discloses an initiator 14 may access two different host machines 102 depending on who own the given iSCSI target), , wherein the iSCSI initiator is configured to engage with both the first iSCSI drive through the first iSCSI target in the first server and the second iSCSI drive through the second iSCSI target in the second server (see figure 8 shows an initiator engaging with the drives HDD-A and HDD-B through two different server host-1 at 806 and host-2 at 816).
Therefore, it would have been obvious to modify the servers and the management node of Konishi and further incorporate iSCSI protocols.
Doing so would allow accessing SCSI drives through a long distance using IP network as taught by Guo (see para 0002, iSCSI can provide the transport of high performance block-based storage data of SCSI devices over a common IP network, and thus removes distance limitations of traditional SCSI) 

Regarding claims 18-20, please refer to the rejection of claims 2-4 since the claimed subject matter is substantially similar.

Regarding claim 21, Konishi further teaches the management node is further configured to instantiate the respective plurality of instances of the plurality of SCSI drives (see para 0091, The request control unit 220 then identifies a server node that manages the data to be accessed, with reference to the correspondence information in the correspondence information storage unit 210 e.g. instantiate the plurality of SCSI drives).

see para 0025, An initiator 14 may access (e.g., read/write, status inquiry, etc.) one or more distributed storage devices 144 via a host machine 102 using the iSCSI protocol).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H DANG/Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185